IN THE SUPREME COURT OF GUAM



                                    PEOPLE OF GUAM,
                                       Plaintiff-Appellee,

                                               v.

                                     ERTY YERTEN,
                                     Defendant-Appellant.


                           Supreme Court Case No.: CRA19-018
                           Superior Court Case No.: CM0411-18


                                          OPINION


                                    Cite as: 2021 Guam 8

                         Appeal from the Superior Court of Guam
                         Argued and submitted on January 27, 2021
                               Via Zoom video conference



Appearing for Defendant-Appellant:                  Appearing for Plaintiff-Appellee:
Stephen P. Hattori, Esq. (Briefed)                  Christine Santos Tenorio, Esq.
Public Defender                                     Assistant Attorney General
                                                    Office of the Attorney General
Rocky P. Kingree, Esq. (Briefed)
                                                    Prosecution Division
David J. Highsmith, Esq. (Argued)
                                                    590 S. Marine Corps Dr., Ste. 801
Assistant Public Defenders
                                                    Tamuning, GU 96913
Public Defender Service Corp.
779 Rte. 4
Sinajana, GU 96910
People v. Yerten, 2021 Guam 8, Opinion                                                Page 2 of 11



BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, JR., Associate
Justice; KATHERINE A. MARAMAN, Associate Justice.


CARBULLIDO, C.J.:

[1]     Defendant-Appellant Erty Yerten appeals his criminal conviction of one count of Driving

While Impaired (as a Misdemeanor). Yerten challenges the trial court’s refusal to rule on a

Motion to Suppress filed after the court’s designated motions deadline and argues that a de novo

review of the motion would show that the police lacked reasonable suspicion to stop Yerten’s

vehicle, requiring suppression of all evidence stemming from the traffic stop under the

exclusionary rule. We disagree and affirm.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     Officer Jon Derrick San Nicolas arrested Erty Yerten after a traffic stop, and Yerten was

charged with Driving While Impaired (As a Misdemeanor). In a Scheduling Order, the trial

court set an unambiguous motions cut-off date and initially scheduled the jury trial for a month

later. After the motions cut-off date, Yerten moved to suppress all evidence. He did not request

a continuance in accordance with Criminal Procedure Rule (“CR”) 1.1(f) of the Local Rules of

the Superior Court of Guam or otherwise establish good cause why the court should accept a late

motion. The trial did not begin as scheduled; instead, the court scheduled a hearing to address

the suppression motion. After a brief hearing without evidence, the court issued an order

denying the motion as untimely. The court then continued the trial date three more times,

ultimately scheduling it months later.

[3]     Yerten’s counsel renewed his objection at trial to any reference to statements made by an

anonymous tipster. The court nonetheless admitted the testimony of Officer San Nicolas, and the

officer was the only witness called. Officer San Nicolas testified that he was on patrol around
People v. Yerten, 2021 Guam 8, Opinion                                                     Page 3 of 11



midnight when he heard a report over the police radio of a “possible drunk driver” on Route 1.

The report came from dispatch that a caller had reported a license plate number, make and

model, and direction of travel of a vehicle, and Officer San Nicolas testified that he

acknowledged the report and “proceeded to locate the vehicle” with a matching description and

license plate driving westbound on Route 1. Transcript (“Tr.”) at 24, 26-28 (Jury Trial, Oct. 3,

2019). Officer San Nicolas activated his lights and followed the vehicle, the driver of which was

later identified as Yerten. Rather than pulling to the right side of the road, Officer San Nicolas

testified that Yerten executed a left turn at an intersection, disobeying a red light, and pulled into

a gas station.

[4]     Yerten then opened his door and exited the vehicle, nearly falling to the ground. Officer

San Nicolas instructed Yerten to get back into the vehicle and close his door, but Yerten did not

comply. When the officer approached, he observed Yerten “flush faced, [with] bloodshot,

watery eyes, [and] a strong odor of intoxicating beverage emitting from his breath and person.”

Id. at 29. Officer San Nicolas also testified that Yerten had “a heavy slur in his speech” and

failed to produce a license, registration, or proof of insurance. Id. at 29-30. After Yerten refused

to submit to a field sobriety test or a breath test, Officer San Nicolas placed him under arrest.

[5]     The jury convicted Yerten of one count of Driving While Impaired (as a Misdemeanor),

in violation of 9 GCA §§ 92102(a) and 92105 (added by Guam Pub. L. 34-107:5 (June 5, 2018)).

Yerten timely appealed.

                                         II. JURISDICTION

[6]     This court has jurisdiction over an appeal from a final judgment of conviction under 48

U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-27 (2021)), 7 GCA §§ 3107 and 3108(a)

(2005), and 8 GCA § 130.15(a) (2005).
People v. Yerten, 2021 Guam 8, Opinion                                                   Page 4 of 11



                                   III. STANDARD OF REVIEW

[7]     “A trial court’s grant or denial of relief from a section 65.45 waiver [for failure to raise

defenses or objections prior to trial] is reviewed for an abuse of discretion or clear legal error.”

People v. White, 2005 Guam 20 ¶ 14 (citing United States v. Crowley, 236 F.3d 104, 110 (2d Cir.

2000)). An abuse of discretion is “that ‘exercised to an end not justified by the evidence, a

judgment that is clearly against the logic and effect of the facts as are found.’” People v.

Evaristo, 1999 Guam 22 ¶ 6 (quoting People v. Quinata, 1999 Guam 6 ¶ 17). “Where a motion

to suppress is grounded on a Fourth Amendment violation, the issue of the lawfulness of a search

or seizure is reviewed de novo.” People v. Chargualaf, 2001 Guam 1 ¶ 12.

                                         IV. ANALYSIS

A. The Trial Court Did Not Abuse Its Discretion by Declining to Hear Defendant’s
   Untimely Motion to Suppress

[8]     Yerten failed to file his motion to suppress before the court’s motions deadline and failed

to request an extension under CR 1.1(f) or show good cause as to why the motion was not timely.

Yerten nonetheless argues that the court erred in declining to hear the motion and declining to

suppress the evidence because the law requires only that a motion to suppress be filed “prior to

trial.” Appellant’s Br. at 5-6 (Feb. 26, 2020). Yerten also appears to argue that because the

court sua sponte continued the trial date three times after the motion was filed, and because

continuances may be granted only for good cause, CR 1.1(e), the trial court must have found

good cause to continue the trial date and therefore must have also found good cause to hear the

motion to suppress after the motion cut-off date. Id. at 6-7. The People respond that Yerten

failed to request a continuance as required under CR 1.1(f) or to show good cause why relief

from the waiver was appropriate and that denial of the motion was therefore within the discretion
People v. Yerten, 2021 Guam 8, Opinion                                                   Page 5 of 11



of the trial court. Appellee’s Br. at 6-7 (Mar. 27, 2020). Without a showing of good cause, the

People argue, appellate review of the merits is precluded. Id. at 7-8.

        1. The motion to suppress was untimely; the trial court did not err in denying it

[9]     A motion to suppress evidence must be raised before trial. 8 GCA § 65.15(c) (2005); see

also People v. Chong, 2019 Guam 30 ¶ 9. Title 8 GCA § 65.45 provides that the failure of a

party to make a request which must be made before trial “at the time set by the court pursuant to

§ 65.15, or prior to any extension thereof made by the court, shall constitute a waiver thereof, but

the court for cause shown may grant relief from the waiver.” 8 GCA § 65.45 (2005). Although

the language of section 65.45 refers to “cause shown,” we have repeatedly interpreted this

provision to require good cause, particularly when read alongside CR 1.1(e) and (f). E.g., White,

2005 Guam 20 ¶ 14; People v. Diaz, 2007 Guam 3 ¶ 51. Section 65.45 requires the request to be

made “at the time set by the court,” and CR 1.1(e) provides that scheduling orders or any portion

thereof “shall not be vacated or changed without good cause determined by the assigned judge

and described on the record orally or in writing.” CR 1.1(e). This court in People v. White held

that a trial court “committed clear legal error by excusing the waiver without a showing of cause

as required by Title 8 GCA § 65.45.” 2005 Guam 20 ¶ 15 (emphasis added). CR 1.1(f) further

provides that:

        No continuance shall be granted merely on the stipulation of the parties. If a party
        is unable to comply with the established schedule despite its diligence, that party
        shall move for a reasonable extension of time, specifically setting forth the basis
        for the requested extension, which shall be considered by the court in determining
        good cause pursuant to subsection (e) above.

CR 1.1(f).

[10]    Here, the trial court set an unambiguous motions cut-off date and scheduled the jury trial

for a month later. Yerten did not request a continuance under CR 1.1(f) or otherwise establish
People v. Yerten, 2021 Guam 8, Opinion                                                  Page 6 of 11



good cause why the court should accept a late motion. Defense then moved to suppress all

evidence more than three weeks after the cut-off and less than a week before trial. The trial did

not start as originally scheduled, and the People argue the original trial date was “impliedly

vacated” when the court scheduled a hearing to address the suppression motion. Appellee’s Br.

at 3. At the brief suppression hearing, defense counsel admitted that his motion was untimely

and again failed to assert any good cause why relief from the waiver should be granted. There

was no change of counsel or new evidence previously unknown to the defendant which might

have justified a continuance. The only explanation offered by defense counsel was: “It is my

complete fault, I lost – I couldn’t figure out what name it was I was supposed to file the motion

[under].” Tr. at 2-3 (Mot. Hr’g, Apr. 30, 2019). An attorney’s neglect is not good cause, and

Yerten fails to assert or show good cause now on appeal.

[11]    Because the motion to suppress was untimely and Yerten failed to establish good cause

why relief from the automatic waiver should be granted, the trial court was within its discretion

to deny the motion. Like in White, granting the relief without good cause would have amounted

to “clear legal error.” 2005 Guam 20 ¶ 15.

        2. Subsequent scheduling changes to the trial date are not relevant to the question
           of the timeliness of the motion to suppress

[12]    Yerten argues that the court “factually vacated” the scheduling order by vacating the

original date for jury selection and trial. Appellant’s Br. at 6. The People counter that the late

motion to suppress caused the first continuance, although the “Notice of Hearing” scheduling the

motion hearing was filed after the designated trial date. Appellee’s Br. at 9-10. After failing to

hold the trial as originally scheduled and denying the motion to suppress, the court continued the

trial date three more times, ultimately scheduling it for months later. Rule 201 of the Guam

Rules of Evidence (“GRE”) permits this court to take judicial notice of adjudicative facts that are
People v. Yerten, 2021 Guam 8, Opinion                                                  Page 7 of 11



“capable of accurate and ready determination by resort to sources whose accuracy cannot

reasonably be questioned,” GRE 201(b)-(c), including the records of the trial court in this and

other cases, United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court may take

judicial notice of its own records in other cases, as well as the records of an inferior court in

other cases.”). Although the record does not reflect the reasons for the continuances, we take

judicial notice from the court’s calendar that the trial judge had eleven other trials between the

original trial date for Yerten and its eventual start, for an average of one trial every two weeks.

Superior Court of Guam Court Calendar (Apr. 8, 2019 to Sept. 30, 2019).             In any event,

subsequent changes to the trial schedule do not cure an already untimely motion without the

requisite showing of good cause.

        3. We decline to decide whether an untimely motion to suppress for an alleged
           Fourth Amendment violation is subject to plain error review

[13]    In People v. Chong, we adopted the distinction in United States v. Olano, 507 U.S. 725,

733-34 (1993), between a forfeiture—failure to make a timely assertion of a right—and a

waiver—the intentional relinquishment of a known right. Chong, 2019 Guam 30 ¶¶ 9-10. We

recognized that a waiver precludes appellate review, while a forfeiture is subject to plain error

review. Id. ¶¶ 9, 11 (finding that failure to move to suppress incriminating statements on Fifth

Amendment grounds amounted to forfeiture subject to plain error review). Likewise, in People

v. Mateo, this court applied plain error review when a defendant argued on appeal that the trial

court erred in admitting evidence but failed to move to suppress it or object to it at trial. 2017

Guam 22 ¶ 29.

[14]    The People concede that the failure to move to suppress before the motions deadline as

required by section 65.45 constituted a forfeiture, but still argue plain error review does not

apply here because the antecedent to such review would be a showing of good cause to excuse
People v. Yerten, 2021 Guam 8, Opinion                                                 Page 8 of 11



the failure to make a timely motion or prejudice to the defendant. Appellee’s Br. at 8; see also

United States v. Johnson, 415 F.3d 728, 730-31 (7th Cir. 2005).

[15]    We decline to decide at this time whether an untimely motion is subject to plain error

review without showing good cause because it is unnecessary to the disposition of this case—the

court ruled on the merits of the motion to suppress when the defense objected to the evidence

during trial. There was no prejudice to Yerten, and we may review the admission of the

evidence de novo.

B. The Officer Had Reasonable Suspicion to Make the Stop; the Evidence Was Admissible

[16]    A de novo review of the record shows that the arresting officer had reasonable suspicion

to stop Yerten’s vehicle, and the trial court did not err in admitting evidence stemming from the

stop. Yerten argues that “all evidence from the onset of detention should be suppressed under

the exclusionary rule” because there was no reasonable suspicion to stop Yerten. Appellant’s Br.

at 4-5. According to Yerten, the tip was unreliable because it came from an anonymous source

and the officer received it through the intermediary of an unknown dispatcher. Id. He further

contends that the tipster failed to report criminal conduct, and the officer conducted no

independent police work and did not witness any suspicious or illegal activity before pulling over

Yerten’s vehicle. Id. The People contend that the tip was reliable because the caller made a

firsthand, contemporaneous report alleging that the crime of drunk driving was occurring and

that the officer “observed Yerten commit an additional traffic violation before the stop.”

Appellee’s Br. at 11, 14.

[17]    The Fourth Amendment of the U.S. Constitution protects against unreasonable searches

and seizures, U.S. Const. amend. IV, and is made applicable to Guam by 48 U.S.C.A. § 1421b(c)

of the Organic Act of Guam. People v. Johnson, 1997 Guam 9 ¶ 4. The Fourth Amendment
People v. Yerten, 2021 Guam 8, Opinion                                                               Page 9 of 11



requires that a law enforcement officer making a traffic stop have “reasonable suspicion that an

individual was engaged in or is about to be engaged in illegal conduct.” People v. Taman, 2013

Guam 22 ¶ 22 (quoting People v. Cundiff, 2006 Guam 12 ¶ 40); see also Terry v. Ohio, 392 U.S.

1, 20-21 (1968). Reasonable suspicion requires “‘some minimal level of objective justification’

for making a stop, but considerably less than the level of suspicion required for probable cause.”

People v. Mansapit, 2016 Guam 30 ¶ 13 (quoting United States v. Sokolow, 490 U.S. 1, 7

(1989)). To determine whether reasonable suspicion exists, courts look to both the “content of

information possessed by police and its degree of reliability,” Johnson, 1997 Guam 9 ¶ 5

(quoting Alabama v. White, 496 U.S. 325, 330 (1990)), which must be “viewed from the

standpoint of an objectively reasonable police officer,” Mansapit, 2016 Guam 30 ¶ 9 (quoting

Ornelas v. United States, 517 U.S. 690, 696 (1996)). Firsthand observations from the tipster of

an ongoing event can add support to a finding of reasonable suspicion. Id. ¶ 15.

[18]    Adopting the standard of Alabama v. White, 496 U.S. 325 (1990), this court in Johnson

held that where reasonable suspicion is based on an anonymous tip, such tip must be

“sufficiently corroborated by independent police work,” with the tip’s “indicia of reliability”

determining the amount of further independent investigation required. Johnson, 1997 Guam 9

¶¶ 5-6 (quoting White, 496 U.S. at 330).1 In Johnson, for example, the court found that a tip was

unreliable and did not support reasonable suspicion when the anonymous informant made his tip

in person yet “specifically refused to identify himself or otherwise expose himself to any risk of

prosecution” and was “possibly intoxicated” when he communicated the information. Id. ¶ 7. In

        1
            A portion of the rationale in People v. Johnson misreads the holding of Alabama v. White. While the
record in White does include future predictions made by the informant which, when verified, tended to support the
reliability of the tip because it showed “inside information—a special familiarity with respondent’s affairs,” 496
U.S. at 332, the case does not appear to support the notion that “corroboration must ordinarily involve predictive
facts of the suspect’s behavior” in every case, Johnson, 1997 Guam 9 ¶ 6. Verified predictions may be a potent
indication of a tip’s reliability, but nowhere in White does the U.S. Supreme Court suggest that they are the only
valid indicators of reliability.
People v. Yerten, 2021 Guam 8, Opinion                                                Page 10 of 11



People v. Mansapit, we held a tip was insufficient to support reasonable suspicion for a stop

because the tip contained only a “vague mention of weapons” without reliably asserting conduct

that would amount to an illegal act. 2016 Guam 30 ¶¶ 10, 15.

[19]    Here, the tip, though anonymous, contained indicia of reliability, and the concerns of the

tipster were confirmed by the officer witnessing Yerten commit another traffic violation. The

tip’s indicia of reliability included confirmation that a car matching the description and license

plate was located driving in the vicinity and direction indicated by the tipster. That the tipster

was contemporaneously observing the alleged criminal conduct while reporting it firsthand lends

additional weight. See Mansapit, 2016 Guam 30 ¶ 15. But unlike the tipster in Mansapit, the

tipster here specifically alleged criminal conduct—that of driving while drunk. After locating

the vehicle described over the police radio, Officer San Nicolas observed Yerten illegally run a

red light, execute a left turn, pull into a gas station, and nearly fall down while exiting the

vehicle. These personal observations, with the information provided over the radio about the

anonymous tip, meet the low threshold of “some minimal level of objective justification” based

on the standard of a reasonable officer and establish the requisite reasonable suspicion to make

the traffic stop prior to the arrest.

//

//

//

//

//

//

//
People v. Yerten, 2021 Guam 8, Opinion                                                Page 11 of 11



                                           V. CONCLUSION

[20]    The trial court did not abuse its discretion by declining to hear the untimely suppression

motion, and the motion to suppress was rightfully denied because the arresting officer had

reasonable suspicion to pull Yerten over. We AFFIRM the judgment of conviction.




                    /s/                                               /s/
            ROBERT J. TORRES                               KATHERINE A. MARAMAN
             Associate Justice                                 Associate Justice



                                                     /s/
                                         F. PHILIP CARBULLIDO
                                               Chief Justice